Title: Cotton Tufts to John Adams, 29 October 1781
From: Tufts, Cotton
To: Adams, John


     
      Dear Sir
      Boston Octobr. 29. 1781
     
     In my last I informed You of the Enemy’s taking a Post in Virginia. At that Time they were in possession of Georgia and Charlestown and had overrun the greater part of S. Carolina. I have the Pleasure to inform You, That American Government is now again settled in Georgia, that the Enemy are confined to Charlestown in S. Carolina and that on the 18th. Inst. York Town and Gloucester the only places in Virginia the Enemy were in possession of there, surrenderd with the Army under Command of Genl. Cornwallis to our illustrious Genl. Washington. Count de Grasse commanded by Water with a Fleet of 36 Sail of Men of War. 1 Ship of 44 Guns, 1 of 32, some smaller Armd Vessells and 100 Sail of Transports were captured also 9000 Soldiers and Seamen composing the Garrison.—Count De Grasse arrived in the Chesapeak in the Beginning of September. The British Fleet consisting of 18 or 20 Ships of the Line followed De Grasse, attacked him, receivd a severe drubbing, lost one or more Ships and returned to New York sadly maimed. The particulars of this Engagement youll probably have before this reaches You.
     I have not Time to give You particulars; arriving in Town this Afternoon and hearing that a French Frigate was under sailing orders, stole a Moment just to give You this Information (which may be relied on for Truth) and also to tell You that Your Family was this Morning well. Mrs. Adams received some Articles by Brown and Skinner who are arrived. Newman also has arrived and last Night Somes from Copinhagen came into port.
     
      Fine Crops this Year—Plenty of Provisions—Paper Money abolished &c. Yr. Affct. Friend & Obt. Sert.,
      C.T.
     
    